Citation Nr: 0721595	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  98-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability due to 
Agent Orange exposure.

2.  Entitlement to service connection for disability due to 
Nuclear-Biological-Chemical (NBC) exposure.

3.  Entitlement to service connection for a right ankle 
sprain.

4.  Entitlement to service connection for left arm 
disability.

5.  Entitlement to service connection for benign prostatic 
hypertrophy.

6.  Entitlement to service connection for presbyopia, 
hyperopia, and astigmatism.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

8.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

9.  Entitlement to a rating in excess of 30 percent for 
arthritis, left hip, from May 1, 1997 to February 12, 1998.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to July 
1970, and from November 1979 to April 1997.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issues listed hereinabove were originally before the 
Board in May 2000, to include a number of other issues.  The 
veteran appealed the Board's decision as to the issues listed 
hereinabove, and a number of other issues, to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 21, 2001, Order, the Court, in pertinent part, 
vacated the Board's decision as to the issues listed 
hereinabove, and other issues.

In February 2003, the Board denied entitlement to the issues 
listed hereinabove.  The veteran appealed the Board's 
decision.  In December 2006, the Court issued an Order to set 
aside and remand all of the issues for readjudication.

The issues of entitlement to service connection for residuals 
of a concussion; right elbow disability; rhinorrhea; left 
ankle disability; sinusitis, and entitlement to increased 
disability ratings for service-connected left elbow 
disability; arthritis of the hands; residuals of a chip 
fracture of the right foot; history of fractures of the toes 
of the left foot; and a right hip disability, were remanded 
for further development in August 2004.  The Board notes that 
a January 2005 rating determination granted entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
assigning a 30 percent evaluation effective November 19, 
2004.  The Board notes that the veteran has perfected an 
appeal as to the disability rating assigned for the PTSD.  
However, in view of the fact that the 9 issues listed in the 
present decision were the subject of a Court Order vacating a 
prior Board decision, the other issues addressed in the 
August 2004 Board remand and the issue of entitlement to a 
higher rating for PTSD will be addressed in a separate Board 
decision (or decisions) when those issues have been properly 
developed and certified to the Board by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


REMAND

As discussed in the December 2006 Court Order, additional 
evidence was received by the Board in December 2002, prior to 
issuance of the February 2003 Board decision.  Such new 
evidence was not reviewed by the RO prior to adjudication by 
the Board, and the veteran has not waived such preliminary RO 
review of the new evidence.  Thus, a remand is necessary for 
RO review of the new evidence.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to all issues on appeal.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claims must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating will be assigned if service connection is 
granted and an effective date for the award of benefits will 
be assigned if an increase is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish an increased disability rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).  

Additionally, with regard to the new and material evidence 
ulcer issue, in Kent v. Nicholson, 20 Vet.App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant. The VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should advise the veteran of the 
evidence necessary to substantiate his 
claims of service connection, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating as it 
pertains to the service connection 
claims, and an effective date for the 
increased rating claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to the new and material 
evidence ulcer issue, the RO should also 
take any necessary action to ensure 
compliance with the VCAA notice 
requirements for such an issue as 
outlined in Kent v. Nicholson, 20 
Vet.App. 1, 10 (2006).

2.  The RO should then review the claims 
files, to include the evidence received 
by the Board in December 2002 and any 
other evidence received since the most 
recent pertinent statement of the case 
and/or supplemental statement of the 
case, and determine if entitlement to the 
benefits sought on appeal is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




